PER CURIAM.
Pursuant to the last order entered by this Court in this cause on March 25, 1970, (233 So.2d 404) the Public Defender for Lee County made proper inquiry as to the present whereabouts of appellant Leone, and on April 3, 1970, the Superintendent of the State Prison advised the Public Defender in writing that “Leone was released by expiration of sentence, February 5, 1970” and that “we have no way of knowing his present whereabouts”. The letter from the Public Defender to Leone at the State Prison, dated March 26, 1970, enclosing copy of brief as directed by order of March 25, 1970, was returned to the Public Defender marked “released”.
In view of the above, and the apparent impossibility of serving Leone, and also the fact that he has completed serving his sentence, the validity of which he formerly desired this Court to review, we have no alternative but to dismiss this proceeding.
It is so ordered.
HOBSON, C. J., and PIERCE and Mc-NULTY, JJ., concur.